Title: To George Washington from John Parke Custis, 18 August 1771
From: Custis, John Parke
To: Washington, George



My Dear Sir
Annapolis August 18 1771

I am exceedingly thankful for your Remarks on my Letter, which I am sorry to say, are but too just It is however really true, that I was in a hurry, when I wrote; and though undoubtedly I might have found more time, I am obliged to own, that I am one of those who put off every thing to the last. And how it should or does happen, I know not, but so it is, that tho. I can certainly write as good English, & spell, as well as most people yet when hurried I very seldom do either. I might perhaps account for it in a manner less reproachful to Me, but, as you have attributed it to Carelessness alone, & as Appearances are so much against me, I suppose it is so. All therefore that I can now do is to p[r]omise to be more attentive & watchful for the future: your gentle yet very striking observations shall have their due weight with me; they shall by no means deter me from writing to you every opportunity & I desire you would whenever you find a mistake point it out to me to the end, that by discovering my errors, I may endeavour with more success to amend, and at length be capable of holding a Correspondence with you, more

agreeable than at present, on account of my incapability. I am glad that Wells dealt with you, which may perhaps be a means of introducing your stock to a better market, & I think I may venture to say, you might were you to come over, find persons, who would give you 20/ I am sure they may afford it when they can sell it again at 6d. pr pound. Mr Boucher presents his Compliments to you & Uncle Bassett & kindly offers to your acceptance a Room in his House, it being almost impossible to get a Room at any of the ordinaries, the Rooms being preengaged to their customers, which puts strangers to a very great inconveniance in attending the Races. Mr Boucher begs you would let him know as soon as you are certain whether you are a comeing or not, as he expects many acquaintances here at the Races whom he would be glad to serve should you not come. I am dear Sir your most effectionate & dutiful Son

John Parke Custis

